Citation Nr: 0416574	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-01 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from  May 1941 to November 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) that denied, in 
pertinent part, service connection for PTSD and bilateral 
hearing loss.  

In February 2004, the veteran was afforded a hearing before 
the undersigned Veterans' Law Judge.  The veteran has been 
represented by the American Legion throughout this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.


REMAND

In September 2002, the veteran was afforded VA initial 
evaluation for PTSD.  The veteran has advanced on appeal that 
VA examiner did not provide a thorough evaluation to 
accurately diagnose PTSD (see the substantive appeal and the 
February 2004 hearing transcript).  At the hearing, the 
veteran communicated that his symptoms had worsened since the 
last VA examination:  he has daily nightmares and frequent 
flashbacks about his World War II combat experiences.  The 
veteran, while weeping, also articulated that he witnessed 
his fellow soldiers die from bombings and artillery shelling.  
VA examiner did not report this stressor in his evaluation.

In addition, VA examiner's reasons for concluding that the 
veteran did not exhibit PTSD are rather confusing.  VA 
examiner opined that: 

The veteran does describe war time experiences 
that would meet the criteria A.  There are 
infrequent intrusive thoughts and infrequent 
nightmares that would meet the criteria for B.  
However, he does not have any numbing of his 
emotions.  He does meets the criteria for A and 
B while he does not meet the criteria for C.  
Category D is questionable with regard to the 
insomnia.  He does describe the startle 
response.  In short, he does not meet the 
criteria for C and D.

The examiner does not articulate many of the symptoms within 
each criteria that the veteran satisfies and/or lacks; 
instead, the examiner vaguely concluded that the veteran 
fails to meet criteria C and D.  He does not identify the 
origin nor reference the origin of the four criteria.  VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Under these circumstances, an additional VA 
compensation examination is required to resolve the issue 
raised by the instant appeal.

In May 2002, the veteran communicated his implicit 
disagreement with the RO's April 2002 decision as to 
bilateral hearing loss.  This statement is properly viewed as 
a notice of disagreement with the April 2002 decision.  The 
Board of Veterans' Appeals (Board) construes this as a 
timely-filed notice of disagreement under 38 C.F.R. §§ 
20.201, 20.202, 20.301 (2003).  The RO has not issued a 
statement of the case (SOC) to the veteran which addresses 
that issue.  Rather, the RO issued another rating decision.  
The United States Court of Appeals for Veterans Claims 
(Court) has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and 
the RO has not subsequently issued a SOC addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  



Accordingly, this case is REMANDED for the following action: 

1.  The RO must review the claim files 
and ensure that all notification and 
development action required by the VCAA 
is completed as to the issue of service 
connection for PTSD.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met by issuing a written VCAA 
notice to the veteran and his accredited 
representative which discusses the 
evidence required to support his claim 
for service connection for PTSD as 
delineated in 38 C.F.R. § 3.104(f) 
(2003).

2.  The RO should then contact the 
veteran and request that he provide 
information as to all post-service 
treatment of his claimed PTSD, including 
the names and addresses of all health 
care providers.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should then contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

3.  The RO should then schedule the 
veteran for VA examination by an examiner 
who has not already evaluated the veteran 
to determine the current nature and 
severity of his claimed PTSD.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  If a diagnosis of 
PTSD is advanced, the psychiatric 
examiner should identify the specific 
stressors supporting such a diagnosis.  
Send the claims folder and a copy of this 
remand to the examiner or examiners for 
review prior to the examination.  The 
examination report should specifically 
state that such a review was conducted.  
A complete clinical history of the 
veteran should be obtained.  All 
indicated diagnostic tests or studies 
deemed necessary should be completed and 
all clinical manifestations should be 
reported in detail.  The examiner should 
render an opinion, with supporting 
analysis, as to whether it is at least as 
likely as not (i.e., at least a 50-50 
probability) that any currently diagnosed 
PTSD was caused by military service.  The 
examiner should include a complete 
rationale for all opinions and 
conclusions expressed.

4.  The RO should issue a statement of 
the case addressing the issue of 
entitlement to service connection for 
bilateral hearing loss.  The statement of 
the case should include a summary of the 
relevant evidence and citation to all 
relevant law and regulations. 38 U.S.C.A. 
§ 7105(d).  The veteran should be advised 
of the time limit in which he may file a 
substantive appeal in this case. 38 
C.F.R. § 20.302(b) (2003).  

5.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a SSOC which addresses 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
and the accredited representative should 
be given the opportunity to respond to 
the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





